Title: To George Washington from Richard Henry Lee, 6 April 1789
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York April 6. 1789

On the Sunday sennight after leaving Mount Vernon I arrived here, where to my surprise I found that a quorum of the Senate was not assembled, and but a small majority of Representatives.
On this day we went to business, and to my very great satisfaction I heard an unanimous vote of the electing States in favor of calling you to the honorable office of President of the United States. Before this period, I judged it might not be acceptable to speak my sentiments to you on this subject; but now, I hope I may be permitted to express my ardent hope that your inclinations may correspond with the united wish of America, that you should preside over those Councils which you have so greatly

contributed to render independent. Indeed, I am sure that the public happiness, which I know you have so much at heart, will be very insecure without your acceptance.
The two Houses feel the necessity of proceeding to the preparation of some important business that it may be in all possible forwardness against your arrival. That of securing the Impost on the Spring arrivals seems to be the most pressing.
An Express goes also to Mr Adams immediately to inform him of his election to the Office of Vice President. I pray to be remembered affectionately to your Lady and the family at Mount Vernon. With every sentiment of respect and esteem I have the honor to be dear Sir Your most affectionate and obedient servant

Richard Henry Lee

